Citation Nr: 1009161	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial higher rating for post-
traumatic stress disorder (PTSD), currently rated as 70 
percent disabling.

2.  Entitlement to an effective date prior to January 30, 
2002, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
and granted the Veteran's previously denied claim for service 
connection for a psychiatric disorder (claimed as PTSD) and 
assigned a 70 percent rating, effective January 30, 2002. 

The Board acknowledges that in an October 2006 statement, the 
Veteran requested a Travel Board hearing.  The requested 
hearing was scheduled for August 19, 2009. However, the 
Veteran did not report for that hearing.  Nor did he provide 
good cause for his failure to report or request that the 
hearing be rescheduled.  None of the notice letters regarding 
the hearing has been returned as undeliverable.  Accordingly, 
the Veteran's request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

Additionally, the Board recognizes that, along with seeking 
an earlier effective date for service connection for PTSD, 
the Veteran has contested the September 2005 denial of his 
claim for service connection for schizophrenia.  However, the 
Board observes that the Veteran's schizophrenia claim has 
effectively been rendered moot as the symptoms of that mental 
disorder are contemplated in the rating for PTSD.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  In a March 2007 communication, the Veteran withdrew his 
appeal concerning entitlement to an initial higher rating for 
PTSD.

2.  The competent evidence of record indicates that it is at 
least as likely as not that the Veteran had PTSD as of 
September 27, 2001, the date of his successful petition to 
reopen his claim for service connection for a psychiatric 
disorder.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the issue of entitlement to an initial higher rating for PTSD 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for an effective date of September 27, 2001, 
but not earlier, for the grant of service connection for PTSD 
have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 
C.F.R. §§ 3.114(a), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of claim

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).

In October 2006, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issue of entitlement to an initial higher rating for PTSD, as 
identified in the August 2006 statement of the case.  
Thereafter, the Veteran was granted a total disability rating 
based on individual unemployability due to his service-
connected disabilities (TDIU).  He subsequently informed the 
RO in a March 2007 written communication that he did not wish 
to continue his appeal as to the issue of a higher rating for 
PTSD.  The Veteran's written statement satisfies the 
requirements for the withdrawal of a substantive appeal.  38 
C.F.R. §§ 20.202, 20.204(b).

As the appellant has withdrawn his appeal as to the issue of 
entitlement of higher rating for PTSD, the Board has no 
jurisdiction to review this issue.  Accordingly, the issue of 
entitlement to an increased rating for PTSD is dismissed.

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim is either the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise it will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) 
(2009).  When service connection is granted based on a 
petition to reopen a previously denied claim, the effective 
date may be no earlier than the date of receipt of the 
successful petition to reopen.  Spencer v. Brown, 4 Vet. App. 
283 (1993).

The Veteran initially sought service connection for a 
psychiatric disorder (then claimed as a nervous condition) in 
January 1971.  The RO denied the claim in a rating decision, 
issued later that month, which became final because the 
Veteran did not file a timely appeal.  38 U.S.C.A. §§ 
7104(b), 7105(c) (West 2002).  Significantly, the Veteran 
does not dispute the finality of the January 1971 RO rating 
decision.  Nor does he contend that that his effective date 
of service connection should be the date of his initial 
psychiatric claim.  Rather, he asserts that his award of 
service connection should extend back to September 2001, when 
he filed his successful application to reopen his claim.  

In his September 2001 application, the Veteran indicated that 
he was currently experiencing PTSD symptoms and intended to 
seek mental health treatment at a VA medical facility.  His 
VA medical records show that in October 2001, he underwent an 
initial psychotherapy/behavior modification session and was 
assigned a provisional diagnosis of prolonged PTSD based upon 
his psychiatric symptoms.  The following month, he was 
afforded a psychosocial assessment with a VA PTSD clinic team 
(PCT). 

On the basis of the October 2001 PCT psychosocial assessment, 
the Veteran was referred for a VA mental health consultation, 
which took place in January 2002.  At that time, he reported 
a history of psychiatric problems related to episodes of 
violence he had witnessed as a patrol officer in Vietnam, 
including "incoming fire" and "brutality involving 
civilians."  The Veteran stated that his current psychiatric 
symptoms included sleeping problems, fatigue, crowd 
avoidance, and anger management problems, particularly when 
he was stressed.  He also indicated that his symptoms had 
worsened after August 2001, when he lost his father and was 
fired from his job in restaurant management.  

On mental status examination, the Veteran was found to be 
alert and oriented, with "well maintained" insight and 
judgment.  He displayed no signs of delusions or 
hallucinations or suicidal or homicidal intent.  However, he 
did appear "somewhat anxious and moderately depressed."  
Based on the results of the examination, the Veteran was 
diagnosed with combat-related PTSD pursuant to criteria 
listed in the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).  Significantly, those criteria in 
DSM-IV expressly required the Veteran to exhibit psychiatric 
symptoms for at least six months prior to the date of 
diagnosis.

Subsequent VA medical records reveal that the Veteran has 
sought ongoing treatment for PTSD and other mental health 
problems.  He also has been diagnosed with and treated for 
schizophrenia.

The Veteran first reported symptoms of PTSD in September 2001 
when he applied to reopen his claim for a psychiatric 
disorder.  The Board observes that the Veteran is competent, 
as a lay person, to report experiences, such as the onset of 
psychological symptoms, of which he has personal knowledge, 
and his statements in that regard are considered credible.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's reported symptoms have been corroborated by his VA 
medical records, which show that he was treated for 
psychiatric problems in October 2001 and given a provisional 
diagnosis of "prolonged PTSD."  Although provisional in 
nature, that finding suggests that the Veteran's October 2001 
PTSD symptoms were more chronic in nature and had existed for 
some time.  Moreover, those PTSD symptoms were subsequently 
noted by the January 2002 examiner to have existed and, 
indeed, worsened, as early as August 2001 when the Veteran's 
father died and he lost his job.  Furthermore, the Board 
considers it significant that in January 2002, the Veteran 
was formally diagnosed with PTSD according to DSM-IV 
criteria, which require a manifestation of symptoms for a 
period of at least six months prior to diagnosis.  
Accordingly, the Veteran's formal diagnosis in January 2002 
indicates that he displayed PTSD symptoms for at least six 
months prior to that time, which would have included the date 
that his successful petition to reopen his claim was received 
at the RO on September 27, 2001.

The Board acknowledges that the Veteran was not formally 
diagnosed with PTSD until his January 2002 VA mental health 
consultation.  Nevertheless, the Board finds the likelihood 
that the Veteran had PTSD symptoms on September 27, 2001, the 
date that his petition to reopen his claim was received, to 
be so great that the Board will resolve all doubt in his 
favor and conclude that he met the eligibility criteria for 
entitlement to service connection on that date.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the Board finds that the correct effective 
date for service connection for PTSD is September 27, 2001.  
An earlier date is not warranted because the Veteran did not 
file a timely appeal of the previous denial of his claim for 
a psychiatric disorder or petition to reopen that claim prior 
to September 2001.  38 C.F.R. § 3.114(a).


ORDER

The appeal concerning the issue of entitlement to an initial 
higher rating for PTSD is withdrawn.

An earlier effective date of September 27, 2001, for service 
connection for PTSD is granted.

____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


